Citation Nr: 0213108	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-04 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a left eye 
disability.  

4.  Entitlement to service connection for a jaw disability.

(An issue of entitlement to an increased (compensable) rating 
for left ear hearing loss will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, son, and friend.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO decision which denied 
service connection for left leg, left shoulder, left eye, and 
jaw disabilities.  The RO also denied an increased 
(compensable) evaluation for hearing loss of the left ear.  
In September 2002, the Board granted a motion to advance the 
case on the Board's docket.  See 38 C.F.R. § 20.900(c).

The present Board decision addresses the service connection 
issues.  The issue of an increased rating for left ear 
hearing loss will be the subject of a later Board decision 
which will be prepared after the Board develops additional 
evidence on such issue, in accordance with 38 C.F.R. § 19.9 
as amended.


FINDINGS OF FACT

Chronic left leg, left shoulder, left eye, and jaw disorders 
were not present during service; such conditions, if shown at 
all, developed many years after service; and such conditions 
are not due to any incident of service including claimed 
injury.


CONCLUSION OF LAW

Left leg, left shoulder, left eye, and jaw disorders were not 
incurred in or aggravated by active service.  
38 U.S.C.A.§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA.  The VCAA, in part, redefines VA's duty to assist 
and enhances the duty to notify claimants about information 
and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed.Reg. 45620, 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

The Board concludes that in this case, VA has complied with 
the duty to assist and the duty to notify provisions of the 
VCAA.  The veteran was informed of its provisions by a 
September 2001 VCAA notice letter.  It informed the veteran 
of what assistance VA would provide and what evidence, if 
any, the veteran should provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Various other notices and 
communications, from the RO, such as the rating decision, the 
statement of the case, and the supplemental statement of the 
case, informed the veteran of what was needed to substantiate 
his claims.  He has had the opportunity to testify at a March 
2000 RO hearing regarding his claims.  Identified medical 
records concerning the claims have been obtained, and VA 
examinations are not necessary given the facts presented.  
The Board finds that VA has complied with the notice and duty 
to assist provisions of the VCAA.




II.  Service Connection

The veteran seeks to establish service connection for left 
leg, left shoulder, left eye, and jaw disabilities, claiming 
they are due to injury during his World War II service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The evidence shows the veteran served on active duty in the 
Army from 1943 to 1945.  This included service in the 
Europeon Theater of Operations, and he perfored duties as a 
clerk-typist with the 24th Chemical Company.  The evidence 
does not show combat service, and thus the combat provisions 
of 38 U.S.C.A. § 1154 are inapplicable.

Service medical records do not show any disorder of the left 
leg, left eye, or jaw.  The veteran was treated for routine 
dental diseases such as caries.  Service records note that in 
July 1943 he was treated with chloroform liniment for 
shoulder pain.  In September 1943, he complained of shoulder 
pain.  In October 1943, he was primarily seen for respiratory 
complaints, including chest pain, and mentioned he hurt his 
left shoulder playing football two weeks prior; X-rays of the 
chest and left shoulder proved negative; and the veteran was 
hospitalized for treatment of pharyngitis.  On separation 
examination in December 1945, there were no musculoskeletal 
defects, no jaw or eye abnormalities, and uncorrected vision 
of both eyes was 20/20.  At the separation examination, the 
veteran gave a history of a shell explosion in November 1944 
and of an infected ear for which he was receiving outpatient 
treatment, and current findings included left ear hearing 
loss (the veteran has since been service-connected for left 
ear hearing loss).  

Statements in 1998 from the veteran's siblings indicate that 
he was in good health prior to service.  A statement in 2000 
from an individual who served in a different unit relates 
that he was aware of the attachment of the 24th Chemical 
Company to the division for combat operations along the 
western coast, and he also said that the veteran was a member 
of that company; he did not, however, relate any knowledge of 
the veteran personally engaging in combat or having any of 
the claimed conditions in service.  During some recent 
treatment for unrelated conditions, the veteran has recited a 
history of service shrapnel injuries, but there is no 
credible evidence that such injuries occurred or that there 
are related residuals.  At his 2000 RO hearing he submitted 
color photographs of various parts of his bodies, but these 
do not depict the claimed conditions or show they are related 
to service. 

A recent statement from the veteran's son stated that his 
father had a leg disability for at least 50 years.  As a 
layman, the veteran's son has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
medical evidence of a chronic left leg disorder after 
service.  The veteran's VA outpatient treatment records from 
1999 to 2001 shows he made a complaint about itching of his 
left leg, but the post-service medical evidence does not 
suggest he has any residuals of a claimed service injury.  

There is also no medical evidence of a chronic left shoulder 
disorder after service.  One requirement for service 
connection is the current existence of the claimed condition.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Medical statements in 1998 from Catherine Lowe, M.D., relate 
that the veteran had been under her care from 1981 to 1996 
for eye conditions, including cataracts and a left eye 
retinal tear which had resolved; there is no indication that 
the left eye condition was due to a service injury.  

After service, the veteran received dental examination and 
treatment in 1946 and 1947 for routine dental conditions such 
as caries, fillings, and gingivitis; there was no mention of 
a jaw injury.  Dental records from the 1980s and 1990s note 
conditions such as periodontal disease but do not suggest any 
residuals of a jaw injury.  

The weight of the credible evidence establishes that chronic 
left leg, left shoulder, left eye, and jaw disorders were not 
present during service.  Such conditions, if shown at all, 
developed many years after service, and such conditions are 
not due to any incident of service including claimed injury.  
The claimed conditions were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claims for service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for left leg, left shoulder, left eye, and 
jaw disabilities is denied.  





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

